  Case 2:19-cv-13145-GGG-DMD Document 78 Filed 08/28/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA

BOLLINGER AMELIA REPAIR, LLC and                     *     CIVIL ACTION NO.
BOLLINGER ALGIERS, LLC                               *     2:19-CV-13145
                                                     *
              Plaintiffs,                            *
                                                     *     SECTION “T”
       vs.
                                                     *
                                                     *
BOUCHARD TRANSPORTATION CO.,                         *
INC., in personam, BARGE B NO. 240, in rem,                JUDGE GREG G. GUIDRY
B NO. 240 CORP., in personam,                        *
BARGE B NO. 275, in rem,                             *
B NO. 275 CORP., in personam,                        *     DIVISION “3”
BARGE B NO. 235, in rem,                             *
B NO. 235 CORP., in personam,                        *
M/V RALPH E. BOUCHARD, in rem, and                   *
TUG RAPLH E. BOUCHARD CORP.,                               MAGISTRATE JUDGE
                                                     *     DANA M. DOUGLAS
in personam
                                                     *
                                                     *
              Defendants.
                                                     *
******************************************


 MEMORANDUM IN RESPONSE TO DEFENDANTS’ EX PARTE MOTION TO
  WITHDRAW COUNSEL OF RECORD AND REQUEST FOR TELEPHONE
                   STATUS CONFERENCE



       Bollinger Amelia Repair, LLC and Bollinger Algiers, LLC (collectively,

“Bollinger”) respectfully submit this memorandum in response to the ex parte motion to

allow defense counsel to withdraw from this case (Rec. Doc. 77) and request for a

telephone status conference with the Court. Trial of this case is scheduled for Monday,

August 31, one business day from today’s date.

       Bollinger notes this is the second group of counsel for Defendants who have

moved to withdraw from this case. Defendants’ first group of attorneys moved to

withdraw on June 10 (Rec. Doc. 46), and their motion was granted on June 19 (Rec. Doc.

                                           1
  Case 2:19-cv-13145-GGG-DMD Document 78 Filed 08/28/20 Page 2 of 3



47). Current counsel for Defendants moved to enroll on July 13 (Rec. Doc. 50), and their

motion was granted on July 16 (Rec. Doc. 53). As noted by this Court on June 19 (Rec.

Doc. 47), corporate entities “must have counsel to represent [their] interests in federal

court litigation.” Southwest Express Co., Inc. v. Interstate Commerce Commission, 670

F.2d 53, 55 (5th Cir. 1982).

       Like Defendants’ first counsel, current counsel’s motion to withdraw is based on

Rule 1.16(b) of the Louisiana Rules of Professional Conduct. Rule 1.16(b) provides

seven reasons an attorney may withdraw from representation.

       Generally, an attorney is not permitted to withdraw from representation on the eve

of trial when the reason for withdrawal is non-payment for services. To the extent

Defendants’ motion relates to non-payment of counsel, Bollinger objects. In addition to

the time and expense incurred by the Court, Bollinger has incurred time and expense

preparing this case for trial and participating in lengthy settlement discussions. Delaying

the trial date delays judgment for Bollinger in this case, where the claim is Bouchard

Transportation Co., Inc. has failed to pay invoices and interest exceeding $5.4 million.

The prejudice to Bollinger outweighs any argument that Defendants are failing to pay

counsel.

       Because the motion to withdraw simply cites Rule 1.16(b) and because ethical

considerations preclude counsel from being more specific, Bollinger is unable to respond

to any other reason in the rule, e.g., the crime/fraud reason, where withdrawal may be

necessary. For this reason, Bollinger relies upon the judgment of the Court, simply notes

the obvious prejudice that Bollinger will suffer due to a continuance of trial, and refers

the Court to ABA Formal Opinion 476, copy attached as Exhibit 1.



                                            2
  Case 2:19-cv-13145-GGG-DMD Document 78 Filed 08/28/20 Page 3 of 3



       Bollinger respectfully requests a telephone conference with the Court to allow

further argument on Defendants’ motion.

                                          Respectfully Submitted:

                                          ADAMS AND REESE LLP

                                          /s/ Charles A. Cerise, Jr._______________
                                          James T. Rogers III (#21845)
                                          Charles A. Cerise, Jr. (#1755)
                                          Matthew C. Guy (#31182)
                                          Luke G. LaHaye (#33756)
                                          701 Poydras Street, Suite 4500
                                          New Orleans, Louisiana 70139
                                          Telephone: (504) 581-3234
                                          Fax: (504) 566-0210
                                          Jim.rogers@arlaw.com
                                          Charlie.Cerise@arlaw.com
                                          Matt.Guy@arlaw.com
                                          Luke.Lahaye@arlaw.com
                                          Attorneys for Bollinger Amelia Repair,
                                          LLC and Bollinger Algiers, LLC




                                          3
